851Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
Applicant’s election of Group I (claims 1-9 and 14-16) in the reply filed on September 8, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

			       EXAMINERS’ COMMENT
The recited “Celite” of claim 5 is known Synonym for Diatomaceous earth and it has a CAS. No. 68855-54-9.  Thus, it would be definite.

				   OBJECTION
Deletion of “types of” in line 2 of claim 2 is suggested since it would not add further meaning since the word (type) in claim is not generally allowed.

					   REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al (US 2007/0117920 A1).
Hirabayashi et al teach a cured rubber having a hardness (Type A) of 67 and a heat conductivity of 1.0 W/m·k obtained from a heat conductive silicone rubber composition comprising 100 parts by weight of a gum-like diorganopolysiloxane having a degree of polymerization of 8,000, 180 parts by weight of metallic silicon powder cured with an organic peroxide in example 7.  
A dimethylsiloxane unit (M.W. about 74.15) with the degree of polymerization of 8,000 taught in the example 7 would have a weight molecular weight of about 593,200 meeting claim 4.
Hirabayashi et al teach molded articles in [0045].
The heat conductive silicone rubber composition and the cured rubber of the example 7 taught by Hirabayashi et al would fall within scope of the instant composition which would be expected to meet the recited viscosity of claim 9 as well as tensile strength and elongation rate of claim 16 inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Table 2 further teaches a composition comprising 250 parts of aluminum powder or 230 parts of aluminum oxide powder.  Although they are taught a comparative examples, nonetheless they would meet the invention.
Thus, the instant invention lacks novelty.

Claims 1-4, 6-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-0712079 B1 (02 May 2007).
KR teaches a heat conductive silicone rubber composition comprising 100 parts by weight of silicon rubber (dimethylsiloxane having vinyl groups having a molecular weight of 400,000-700,000 and a viscosity of more than 10,000,000 cPs at 25oC, see page 3), 17.3 parts by weight of precipitated silica, 207 or 236 parts by weight of aluminum oxide having a particle size of 45 µm and 88 or 59 parts by weight of aluminum oxide having a particle size of 5 µm, 1.9 parts by weight of organic peroxide and 2.8 parts by weight of the silica dispersing agent in examples of table 1.  A dimethylsiloxane unit (M.W. about 74.15) with the degree of polymerization of 8,000 taught in the examples would have a weight molecular weight of about 593,200 meeting claim 4.

Table 2 at page 7 teaches a heat conductivity of 1.07-1.21 W/m·k.
Thus, the instant invention lacks novelty.

Claims 1-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0712079 B1 (02 May 2007).
The instant invention further recites 20-40 parts by weight of precipitated silica (claim 5) and a Shore A hardness of 45-75 (claim 16) over KR.  
Note that the example 1 in table 2 of KR teaches a Shore A hardness of 79, a tensile strength of 45 kg/cm2 and an elongation rate of 115%.
KR further teaches employing 100-400 parts by weight of aluminum oxide in middle of page as a component (3) and thus utilization of aluminum oxide lower than 295 parts by weight used in the example 1 would be expected to yield  a Shore A hardness less than 79.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize 20-40 parts by weight of precipitated silica in the examples KR since KR further teaches employing 5-50 parts by weight of the silica and since KR further teaches a lower amount of aluminum oxide than one used in the example 1 which would be expected to yield a Shore A hardness less than 79 absent showing otherwise.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
KR teaches a viscosity of more than 10,000,000 cPs at 25oC for the silicone rubber and thus a composition of KR further comprising a large amount of fillers would be further expected to increase the viscosity of more than 10,000,000 cPs and thus claim 9 is not rejected.

Claims 1-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al (US 2007/0117920 A1) in view of KR 10-0712079 B1 (02 May 2007).
Hirabayashi et al teach a degree of polymerization of 100 to 10,000 and other organopolysiloxanes in [0019-0020] which would make other molecular weights of claim 4 obvious.
Hirabayashi et al teach employing up to 50% by volume of additional heat conductive substances as well as reinforcing fillers such as fumed silica in [0041-0043] which would make claim 5 obvious.
Hirabayashi et al teach a mixture of metallic silicon powder C having an average particle size of 10 µm and aluminum oxide having an average particle size of 12 µm in example 5 (see table 3 for the particle size) which would meet the recited particle sizes of claim 7.
The example 2 teaches 20 parts by weight of dimethylpolysiloxane having trimetylsiloxy end groups which would meet the recited dimethyl silicone having an  The combination of components A and B would be obvious since both species have been used in working examples.  In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).  [See MPEP 2144.06].
As to the recited amount of claims 5-7: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
KR teaches employing 5-50 parts by weight of the silica at upper portion of page 4.  KR teaches that the silica dispersing agent is dihydroxy dimethylsilicone, dialkoxy dimehylsilicone or diamno dimethylsilicone at pages 4-5 as a component (5).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize other components (i.e. additional heat conductive substances as well as reinforcing fillers such as fumed silica and the dimethylpolysiloxane having trimetylsiloxy end groups) in the example 7 of Hirabayashi et al since Hirabayashi et al teach such modifications and since modifications to concentrations/amounts was held obvious by the Court as discussed above and since utilization of the instant amount of the silica and of the silica dispersing agent is well known as taught by KR absent showing otherwise.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

	Claims 1-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al (US 2007/0117920 A1) in view of Savage (US 2,671,069) or Pike (US 3.054.769).
Further as to optional vulcanizing agents (curing agents) of claim 2: 
Savage teaches zinc oxide as part of curing system at col. 8, lines 9-30 and in tables I-IV.
Pike teaches various curing agents such as sulfur and organic peroxide at col. 8, lines 67-73 for silicone elastomers.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known vulcanizing agents (curing agents for silicone elastomers taught by Savage or Pike in Hirabayashi et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Nov. 17, 2021                                                  /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762